                           UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION

THE LAMPO GROUP, LLC d/b/a                 )
RAMSEY,                                    )
a Tennessee Limited Liability Company,     )
                                           )
       Plaintiff,                          )
                                           )
vv..                                       )                Case No. 3:20-cv-00641
                                           )                Hon. Aleta A. Trauger
 MARRIOTT HOTEL SERVICES, INC.,            )
 a Delaware Corporation;                   )                JURY DEMAND
                                           )
       Defendant.                          )
 __________________________________________)
 MARRIOTT HOTEL SERVICES, INC.,            )
 a Delaware Corporation,                   )
                                           )
       Counter-Plaintiff,                  )
                                           )
vv..                                       )
                                           )
 THE LAMPO GROUP, LLC d/b/a                )
RAMSEY,                                    )
 a Tennessee Limited Liability Company,    )
                                           )
       Counter-Defendant.                  )


                        MARRIOTT HOTEL SERVICES, INC.’S
                                                 INC.'S
                 MOTION FOR PARTIAL JUDGMENT ON THE PLEADINGS
                       & MEMORANDUM OF LAW IN SUPPORT

          Pursuant to Federal Rule of Civil Procedure 12(c), Defendant/Counter-Plaintiff Marriott

Hotel Services, Inc. (“Marriott”),
                     ("Marriott"), hereby moves for partial judgment on the pleadings on Claims

II and IV
       W of Plaintiff/Counter-Defendant The Lampo Group, LLC d/b/a Ramsey (hereinafter,

“Ramsey”)’s First Amended Complaint in their entirety; portions of Claims I and III of Ramsey's
"Ramsey")'s                                                                            Ramsey’s

First Amended Complaint; and on Counts II and III of Marriott's
                                                     Marriott’s Counterclaim. Based upon the

Court’s August 9, 2021 Memorandum and Order, and for the following reasons, the motion should
Court's


{02290396.2 }}
{02290396.2


     Case 3:20-cv-00641 Document 63 Filed 09/09/21 Page 1 of 27 PageID #: 941
be granted.      The Motion is supported by the accompanying Memorandum of Points and

Authorities.

                     MEMORANDUM OF POINTS AND AUTHORITIES

I.        INTRODUCTION AND PREFATORY REMARKS

          This matter arises out of Ramsey's
                                    Ramsey’s improper termination of three separate contracted

events it was scheduled to hold at the Gaylord Palms Resort & Convention Center ("Gaylord
                                                                                (“Gaylord

Palms”), located in Kissimmee Florida, in July 2020 (hereinafter, the "Palms
Palms"),                                                              “Palms Contract"
                                                                             Contract” and "Palms
                                                                                           “Palms

Event”);
Event"); the Gaylord Texan Resort & Convention Center ("Gaylord
                                                      (“Gaylord Texan”),
                                                                Texan"), located in

Grapevine, Texas, in May 2021 (hereinafter, the "Texan
                                                “Texan Contract"
                                                       Contract” and "Texas
                                                                     “Texas Event”);
                                                                            Event"); and the

                                           (“Gaylord Rockies"),
Gaylord Rockies Resort & Convention Center ("Gaylord Rockies”), located in Aurora, Colorado,

in May 2022 (hereinafter, the "Rockies
                              “Rockies Contract"
                                       Contract” and "Rockies
                                                     “Rockies Event”).
                                                              Event"). As the result of these

cancellations, Ramsey owes Marriott liquidated damages totaling $2,806,894.30. Marriott has

asserted a counterclaim against Ramsey to recover the liquidated damages for the improper

termination of the contracts.

          Claims I, II and IV   Ramsey’s First Amended Complaint ("FAC")
                           W of Ramsey's                         (“FAC”) (Doc. 10) seek a

declaration from the Court that Ramsey properly terminated the contracts without liability under

various provisions of the three agreements. In Claim I, Ramsey claims "the
                                                                      “the Palms agreement

provides multiple bases for termination, both based upon Ramsey Solutions’
                                                                Solutions' own determination

of resulting damage to its brand and good will and through the Force Majeure Clause."
                                                                             Clause.” [FAC ¶83]

In regard to Claim II, Ramsey states: "Based
                                      “Based on the plain language of the Amendment to the

Agreement [], Ramsey Solutions was well within its rights to terminate the Agreement. [FAC ¶93]

In Claim IV,               “Ramsey Solutions terminated the Agreements between itself and
         W, Ramsey states: "Ramsey




{02290396.2 }}
{02290396.2


     Case 3:20-cv-00641 Document 63 Filed 09/09/21 Page 2 of 27 PageID #: 942
                                                           provision,1 as well as the Force
Gaylord Rockies and Gaylord Texan in reliance of the above provision,1

Majeure and For Cause Termination Provisions in the parties'
                                                    parties’ agreements."
                                                             agreements.” [FAC ¶105]

          Claim III of the FAC asserts that Marriott breached the Palms Contract by failing to refund

the approximately $1.2 million dollars in deposits Ramsey paid to Marriott. [FAC ¶¶
                                                                                 ¶¶ 97-102] In

addition to seeking return of the deposits, the FAC also seeks to improperly recover alleged

damages from changing the venue from Orlando to Ramsey's
                                                Ramsey’s headquarters in Franklin, Tennessee.

[FAC ¶100]

          As the FAC includes no allegation of misconduct on the part of Marriott that would permit

termination under the For Cause Termination Provision, and as Ramsey's
                                                              Ramsey’s cancellation of the Palms

Event (FAC Exhibit C) contains no notice it was invoking the provision as required under the

provision’s terms, the Court should grant judgment on the pleadings in Marriott's
provision's                                                            Marriott’s favor on Claim

I in respect to "for
                “for cause”
                     cause" termination.

             “Additional Impossibility Language”
          As "Additional               Language" cited by Ramsey grants no separate or additional

right to terminate the Palm Agreement, the Court should grant judgment on the pleadings in

Marriott’s favor on Claim II in its entirety.
Marriott's

             Ramsey’s lost profits claim does not flow naturally from the Marriott's
          As Ramsey's                                                     Marriott’s alleged breach

of contract (i.e., failing to refund the $1.2 million deposits), the Court should grant judgment on

                                 Ramsey’s claim to consequential damages.
the pleadings on Claim III as to Ramsey's

          Finally, as Ramsey's
                      Ramsey’s cancellation of the Texan Contract and Rockies Contract

(Defendant’s Answer and Counterclaim, Exhibit G) invokes neither the For Cause Termination
(Defendant's

Clause nor the Force Majeure Clause, and as no performance occurred that would allow Ramsey


1
i The "above
      “above provision"
              provision” Ramsey cites in FAC ¶104 is the For Cause Termination Provision, which would make
redundant FAC ¶106, in which it repeats the language of the For Cause Termination Provision. For the purposes of
                                      “above provision"
this Motion, Marriott will assume the "above provision” under which Ramsey claims it terminated the Texan Contract
and Rockies Contract is in fact the Performance Clause, under which Ramsey claims it acted in FAC ¶64.

{02290396.2 }}
{02290396.2


     Case 3:20-cv-00641 Document 63 Filed 09/09/21 Page 3 of 27 PageID #: 943
                                                                                      Marriott’s
to invoke the Performance Clause, the Court should grant judgment on the pleadings in Marriott's

favor on Claim IV
               W in its entirety, and grant judgment on the pleadings in Marriott's
                                                                         Marriott’s favor on Counts

II and III of its counterclaim as a result of Ramsey's
                                              Ramsey’s breach of the Texan Contract and Rockies

Contracts.

II.       MEMORANDUM OF POINTS AND AUTHORITIES

          A.     SALIENT FACTUAL ALLEGATIONS IN PLEADINGS

          1.     Ramsey is in the business of, among other things, putting on various seminars

across the country. [FAC ¶ 24]

          2.     The largest event Ramsey hosts is the "Summit"
                                                       “Summit” event; EntreSummit 2020 was

scheduled to be held at Gaylord Palms from July 12 to July 14, 2020. [FAC ¶
                                                                          ¶ 24] The Summit

events at the Gaylord Rockies and the Gaylord Texan were scheduled for May of 2022 and May

              ¶ 24]
of 2021. [FAC ¶

          3.     On September 29, 2017, Ramsey and Marriott entered into a contract, pursuant to

which Ramsey was to hold its EntreSummit 2020 Summit at the Gaylord Palms in May 2020.

     ¶ 28]
[FAC ¶

          4.     On April 4, 2020, the parties entered into an addendum ("Palms
                                                                        (“Palms Addendum"),
                                                                                Addendum”),

pursuant to which the dates were changed from May 2020 to July 2020. [FAC ¶
                                                                          ¶ 36]

          5.     The Palms Contract contains provisions that, under limited circumstances, permit

Ramsey Solutions to terminate the Palms Agreement and provided that Ramsey Solutions would

                                                                                               ¶
be returned all amounts that it had paid to Gaylord Palms, totaling $1.2 million dollars. [FAC ¶

47]

          6.     The "For
                     “For Cause Termination”
                                Termination" provision, provides in part:

          “Notwithstanding any provision to the contrary herein, Group [Ramsey Solutions]
          "Notwithstanding
          may at any time terminate this Agreement without penalty in the event Hotel, its


{02290396.2 }}
{02290396.2


      Case 3:20-cv-00641 Document 63 Filed 09/09/21 Page 4 of 27 PageID #: 944
          parent, subsidiary or affiliated businesses, principals or executives become engaged
          in, accused of or subject to any public scandal, political controversy, crime, fraud
                                  Group’s sole judgment will impair or damage its brand or
          or other event that in Group's
          good will by hosting an event at Hotel. In such event, Group shall provide prompt
          notice and the Hotel shall refund all deposits and/or prepayments made by the
                                                                      termination.”
          Group within thirty (30) days of receipt of the notice of termination."

     ¶ 48]
[FAC ¶

          7.      The "Force
                      “Force Majeure"
                             Majeure” clause provides:

          Either party may be excused from performance without liability if circumstances
          beyond its reasonable control, such as acts of God, war, acts of domestic terrorism,
          strikes, or similar circumstances, make it illegal or impossible to provide or use the
          Hotel facilities. The ability to terminate pursuant to this clause is conditioned upon
          delivery [sic] written notice to the other party setting forth the basis for such
          termination within ten (10) days after learning of such basis. Id. (emphasis
          supplied)

     ¶ 52]
[FAC ¶

          8.      The Palms Addendum includes a clause entitled "Additional
                                                                “Additional Impossibility

Language,”
Language," which states in its entirety:

          Should the federal agency responsible for public health, emergency preparedness
          and infectious disease control and prevention in the country where the hotel is
          located (i.e., the Centers for Disease Control and Prevention in the U.S. or the
          Public Health Agency of Canada) issue a travel advisory, notice, or warning at any
          time within the 30 day period prior to the first arrival date of the Event that
          specifically advises travelers to avoid all non-essential travel to the specific city in
          which the Hotel is located, and should Group have suspended all of its business
          operations in the city where the Hotel is located or if the Group has no business
          operations in the city where the Hotel is located, has otherwise recommended that
          its attendees not travel to the city for any non-essential reason, then Group may
          contact the Hotel in order for the parties to engage in discussions regarding the
          scope of the advisory, notice or warning. The parties agree to negotiate in good
          faith to resolve any concerns raised as a result of the advisory, notice, or warning
          and to enter into such amendments of this Agreement as may be necessary to
                                             parties’ interests (such as an adjustment to the
          reasonably accommodate both parties'
          performance (attrition) clauses of this Agreement or the addition of a re-book clause
          to the Agreement).

     ¶ 54]
[FAC ¶




{02290396.2 }}
{02290396.2


     Case 3:20-cv-00641 Document 63 Filed 09/09/21 Page 5 of 27 PageID #: 945
          9.     In December 2017, in addition to the Palms Agreement, the parties entered into

similar Agreements with Gaylord Rockies ("Rockies
                                        (“Rockies Contract")
                                                  Contract”) and Gaylord Texan ("Texan
                                                                               (“Texan

Contract”), with specific references to the Gaylord Palms event as part of those Agreements. [FAC
Contract"),

¶ 60]
¶

          10.    The Rockies Contract and Texan Contract each contain the following "Performance
                                                                                    “Performance

Clause”:
Clause":

          It is understood that the booking of the Gaylord Texan for Ramsey Solutions
          EntreLeadership Summit May 2021 is part of the following multiple bookings with
                                      “Prior Event"):
          Gaylord Hotels (each, a "Prior       Event”): Ramsey Solutions EntreLeadership
          Summit May 2020 at Gaylord Palms and Ramsey Solutions EntreLeadership
          Summit May 2022 at Gaylord Rockies. Ramsey Solutions will have the right to
          cancel this Agreement without liability in the event of the following: (i) if, within
          thirty (30) days following the last day of the Prior Event, Ramsey Solutions gives
          written notice to Gaylord Hotels detailing material service or performance issues
          by Gaylord Hotels at the Prior Event; and (ii) the Hotel does not propose and
          implement a plan addressing the issues raised in Ramsey Solutions notice.

     ¶ 60]
[FAC ¶


          11.    Ramsey alleges that various COVID-19 related restrictions in place at the time of

EntreSummit 2020 was scheduled to take place resulted in reduced amenities and limited

                Ramsey’s attendees due to social distancing requirements. [See, generally, FAC ¶
mobilization of Ramsey's                                                                       ¶

37-45]

          12.    As a result, Ramsey claims it was "forced"
                                                   “forced” to send a termination letter to Marriott

on July 3, 2020, advising that the Palms Contract was terminated. [FAC ¶
                                                                       ¶ 46]

          13.    In its termination letter to Marriott, Ramsey stated that it was terminating the Palms

Contract for the following reasons: "The
                                    “The Global COVID-19 pandemic and the inadequate

responses of Osceola County, the State of Florida and Gaylord to that pandemic have created a

change in circumstances which now renders the provision of the first-class guest and conference



{02290396.2 }}
{02290396.2


     Case 3:20-cv-00641 Document 63 Filed 09/09/21 Page 6 of 27 PageID #: 946
experience that the parties contracted for under the Agreement an impossibility."
                                                                  impossibility.” [Exhibit C to

FAC]

          14.    By email dated July 22, 2020, Ramsey Solutions canceled the Texan Event and

Rockies Event. [See ¶
                    ¶ 52 and ¶
                             ¶ 84 of Marriott's
                                     Marriott’s Counterclaim [Docket 21]; and ¶
                                                                              ¶ 52 and ¶84 of

Ramsey’s Answer to Counterclaim [Docket 27]]
Ramsey's

          15.    The July 22, 2020 email provides as follows:

          From: Joe Leavitt Date: July 22, 2020 at 8:07:57 AM CDT

          To: "Story, Lori" Subject: Gaylord Texan and Rockies

          Lori —
               – Hope this finds you well. This email will serve as official notice of
          cancelation for the events booked at the Gaylord Texan in 2021 and Gaylord
          Rockies in 2022. Upon signing our multi-year deal we asked for, and given, a
          performance clause provision. This provision was designed to insure that we would
          be 100% satisfied with our event at The Palms before moving on to future years.
          The event did not actualize at the Palms so we have no ability to judge or base the
          performance of the Palms. Due to the inability to produce our event at the Gaylord
          Palms we are exercising the performance clause that will cancel, at no penalty, our
          agreements for 2021 and 2022 with Gaylord Texan and Gaylord Rockies. Joe
          Leavitt Director Event Production Ramsey Solutions.

[Exhibit G to Answer and Counterclaim]

          16.    On July 30, 2020, Ramsey filed its First Amended Complaint. [Docket 10]

          17.    Ramsey’s FAC contains three Claims for declaratory relief:
                 Ramsey's

                            – declaratory relief under the Palms Contract based upon the
                 a. Claim I —

                     “Force Majeure"
                     "Force Majeure” clause and "For
                                                “For Cause Termination”
                                                           Termination" provision;

                 b. Claim II —
                             – declaratory relief under Palms Contract based on "Additional
                                                                                “Additional

                     Impossibility”
                     Impossibility" language;

                 c. Claim IV
                          W— – declaratory relief under Texan and Rocket Contracts based

                        “Force Majeure,"
                     on "Force Majeure,” "For
                                         “For Cause Termination”         “Performance
                                                    Termination" and the "Performance

                     Clause.”
                     Clause."


{02290396.2 }}
{02290396.2


     Case 3:20-cv-00641 Document 63 Filed 09/09/21 Page 7 of 27 PageID #: 947
          18.    All three Claims for declaratory relief seek an order from the Court declaring that

Ramsey properly terminated the Palms Contract, Texan Contract and Rockies Contract without

liability pursuant to "Force
                      “Force Majeure,"
                             Majeure,” "For
                                       “For Cause Termination,"
                                                  Termination,” "Additional
                                                                “Additional Impossibility”
                                                                            Impossibility" and

                clause.”
the Performance clause."

          19.    The remaining Claim contained in the FAC (Claim III) is a claim for breach of

express contract under the Palms Contract.

          20.    Claim III claims that Marriott breached the Palms Agreement by failing to return

the initial deposits paid by Ramsey (approximately $1.2 million) ("Gaylord
                                                                 (“Gaylord Palms has breached

the Palms Agreement by failing to repay the deposit amounts that Ramsey Solutions paid").
                                                                                  paid”). [FAC

¶ 101]
¶

          21.    Failing to return the deposits is the only breach alleged by Ramsey in Claim III.

[See FAC ¶¶ 97-102]

          B.     JUDGMENT ON THE PLEADINGS LEGAL STANDARDS

          “A motion for judgment on the pleadings under Federal Rule of Civil Procedure 12(c)
          "A

generally follows the same rules as a motion to dismiss the complaint under Rule 12(b)(6)."
                                                                                 12(b)(6).” Bates

v. Green Farms Condo. Ass'n,
                      Ass’n, 958 F.3d 470, 480 (6th Cir. 2020) (citing D'Ambrosio
                                                                       D’Ambrosio v. Marino,

747 F.3d 378, 383 (6th Cir. 2014)). Courts must accept as true all well-pleaded factual allegations,

but they need not accept legal conclusions, see Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009) or

“unwarranted factual inferences."
"unwarranted         inferences.” Mixon v. Ohio, 193 F.3d 389, 400 (6th Cir. 1999). The well-

                                 “plausibly give rise to an entitlement to relief
pleaded factual allegations must "plausibly                                relief.”" Id. Pleaded facts

will do so if they "allow[
                   “allow[ ] the court to draw the reasonable inference that the defendant is liable

for the misconduct alleged."
                   alleged.” Id. at 678. Pleaded facts will not do so if they "are
                                                                              “are ‘merely
                                                                                   `merely consistent




{02290396.2 }}
{02290396.2


     Case 3:20-cv-00641 Document 63 Filed 09/09/21 Page 8 of 27 PageID #: 948
with’ a defendant's liability.”
with'               liability." Id. (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 557

(2007)).

                     court’s decision on a judgment on the pleading "rests
          Although a court's                                        “rests primarily upon the

allegations of the complaint, ‘matters
                              `matters of public record, orders, items appearing in the record of the

case, and exhibits attached to the complaint[ ] also may be taken into account.'"
                                                                       account.’” Amini v. Oberlin

Coll., 259 F.3d 493, 502 (6th Cir. 2001); see also Barany-Snyder v. Weiner,
                                                                    Weiner, 539 F.3d 327, 332

                                          “items appearing in the record of the case and exhibits
(6th Cir. 2008). Courts also may consider "items

                  defendant’s motion [for judgment on the pleadings], as long as they are referred
attached to [the] defendant's

to in the [c]omplaint and are central to the claims contained therein'
                                                              therein’ without converting a motion

for judgment on the pleadings to a motion for summary judgment."
                                                      judgment.” Bassett v. NCAA, 528 F.3d

426, 430 (6th Cir. 2008).

C.        CLAIM I: RAMSEY IS NOT PLAUSIBLY ENTITLED TO RELIEF UNDER
          THE FOR CAUSE PROVISION OF THE PALMS CONTRACT

          1.     Ramsey Did Not Invoke the For Cause Clause, Or Provide Required Notice
                 Thereof

          As stated, the For Cause Clause of the Palms Contract authorizes Ramsey Solutions to

terminate the Agreement without paying liquidated damages for the cancellation if the Hotel, any

entity affiliated with it, or any of its principals or executives "become
                                                                  “become engaged in, accused of or

subject to any public scandal, political controversy, crime, fraud or other event that in Group's
                                                                                          Group’s

sole judgment will impair or damage its brand or good will by hosting an event at Hotel."
                                                                                  Hotel.” [FAC ¶
                                                                                               ¶

48] If such an event occurs, Ramsey Solutions is required to "provide
                                                             “provide prompt notice"
                                                                             notice” of

termination based on this clause. (Id.)

           Yet as noted by the Court in its August 9, 2021 Memorandum, Ramsey in its July 3, 2020

notice of termination did not invoke the For Cause Clause in any way, either expressly or



{02290396.2 }}
{02290396.2


     Case 3:20-cv-00641 Document 63 Filed 09/09/21 Page 9 of 27 PageID #: 949
                                                                      “contains several
implicitly. [Exhibit C to FAC] While Ramsey claims the Palms Contract "contains

                          termination,” including the For Cause Clause [FAC ¶
provisions supporting the termination,"                                     ¶ 48] , nowhere in

its First Amended Complaint does Ramsey even allege its July 3, 2020 termination was made

pursuant to the For Cause Clause. [See FAC] The fact a For Cause Clause exists in a Contract is

irrelevant if a party has never invoked it. Ramsey also makes no allegation that language of the

Contract or governing law allows a party to invoke the clause retroactively. [See id.]

          In addition, the express language of the Contract requires that if the Group terminates the

          “in the event that Hotel, its parent, subsidiary or affiliated businesses, principals or
Agreement "in

executives become engaged in, accused of or subject to any public scandal, political controversy,

crime or other event …
                     ... [i]n such event, Group shall provide prompt notice …”        ¶ 48]
                                                                            ..." [FAC ¶

(emphasis added). Here, Ramsey not only does not allege that it provided prompt notice that it

was terminating the agreement under this clause, it does not allege it provided any notice it was

terminating under this clause. [See FAC] Without an allegation of notice as required under the

language of the Contract, Ramsey cannot be deemed plausibly entitled to relief under the For Cause

provision of the Palms Contract.

          2.     Ramsey Did Not Allege A Triggering Event That Would Permit Cancellation
                 Under The For Cause Clause

          Even if Ramsey had invoked the For Cause Clause in its termination notice, Ramsey still

would not be plausibly entitled to relief under this provision for reasons previously identified by

the Court.

          Ramsey asserts that the For Cause Clause afforded it the "sole
                                                                   “sole discretion"
                                                                         discretion” to terminate the

Agreement if it believed that "holding
                              “holding the Event would ‘impair                             will.’”
                                                       `impair or damage its brand or good will.'

     ¶ 49] As the Court noted in its August 9, 2021 Memorandum:
[FAC ¶




{02290396.2 }}
{02290396.2


    Case 3:20-cv-00641 Document 63 Filed 09/09/21 Page 10 of 27 PageID #: 950
          Ramsey’s proposed interpretation of the For Cause Clause completely ignores a
          Ramsey's
          material portion of it. The contract does not grant it unilateral, unfettered discretion
          to terminate the Agreement based simply on the belief that holding the event would
          impair or damage its brand or good will. Rather, there must be some prior
          triggering event: the Hotel, or an individual or entity affiliated therewith, must
                “become engaged in, accused of or subject to [a] public scandal, political
          have "become
          controversy, crime, fraud or other event"
                                                event” as a result of which Ramsey Solutions
          believes that
          believesthat  hosting the event at Gaylord  Palms will impair its brand.

Id. at p. 9 (emphasis added). Ramsey's
                              Ramsey’s FAC does not specifically identify any triggering event that

would allow it to invoke and terminate the Contract under the For Cause Clause. Instead, the FAC

                  “expressly advised Ramsey Solutions that it was imposing certain restrictions
states: the Hotel "expressly

                   Palms’ concerns regarding bad press that it might receive if the event were to
because of Gaylord Palms'

                               contemplated” and that the Hotel "was
take place . . . in the manner contemplated"                    “was choosing its own brand

acceptance over that of its customer, Ramsey Solutions.”
                                             Solutions." [FAC ¶50] The Court has ruled that "the
                                                                                            “the

                                                  of law, fall within the scope of the For Cause
triggering event as alleged does not, as a matter of

Clause.” August 9 Memorandum, p. 10 (emphasis added)
Clause."

          Under this principle [of ejusdem generis], the phrase "other “other event"
                                                                                event” must be
                                   “same type"
          interpreted to be of the "same type” as the specifically enumerated activities, which
          are limited to "public
                         “public scandal, political controversy, crime, fraud.”
                                                                        fraud." By no stretch of
                                      Hotel’s decision, as Ramsey Solutions describes it, to
          the imagination could the Hotel's
          limit the amenities that would be available to attendees in light of concerns arising
          from the spread of the pandemic, thus substantially altering the "attendee  “attendee
          experience” [ ] be considered the same type of activity as becoming engaged in, or
          experience"
          being accused of engaging in, "public
                                           “public scandal, political controversy, crime, [or]
          fraud.” Ramsey Solutions makes no attempt even to argue that it would. For this
          fraud."
          reason, too, Ramsey Solutions cannot show that the For Cause Clause was properly
          invoked.

Id. at 10-11.

          Because the Court has found that as a matter of law Ramsey cannot show that the For Cause

Clause was properly invoked, Ramsey is not plausibly entitled to relief under the For Cause Clause

of the Palms Contract. Accordingly, judgment should be granted in Marriott's
                                                                  Marriott’s favor on this portion

of Claim I of Ramsey's
              Ramsey’s First Amended Complaint.


{02290396.2 }}
{02290396.2


    Case 3:20-cv-00641 Document 63 Filed 09/09/21 Page 11 of 27 PageID #: 951
D.        CLAIM II: RAMSEY IS NOT PLAUSIBLY ENTITLED TO RELIEF UNDER
          THE "ADDITIONAL
               “ADDITIONAL IMPOSSIBILITY LANGUAGE"
                                          LANGUAGE” OF THE PALMS
          AMENDMENT

          In Claim II of Ramsey's
                         Ramsey’s First Amended Complaint, Ramsey states: "Based
                                                                          “Based on the plain

language of the Amendment to the Agreement [i.e., the "Additional
                                                      “Additional Impossibility Language”],
                                                                                Language"],

however, Ramsey Solutions was well within its rights to terminate the Agreement."
                                                                      Agreement.” [FAC ¶93].

Claim II further states "Ramsey
                        “Ramsey Solutions needs a declaration from this Court regarding the

meaning and interpretation of the termination provision
                                              provision of the Amendment."
                                                               Amendment.” [FAC ¶95] (emphasis

added).

          As a primary matter, as the Court correctly notes in its August 9, 2021 Memorandum,

Ramsey’s Notice of Termination of the Palms Agreement does not reference the Amendment's
Ramsey's                                                                     Amendment’s

Additional Impossibility Language. (Id. at 6) And as with the For Cause Clause, as a matter of

logic Ramsey cannot plausibly be entitled to relief under a clause that it never invoked. See Part I.

C, supra.

          However, there is an even more fundamental reason why Ramsey is not entitled to relief

excusing its cancellation under the Additional Impossibility Language: The Additional

Impossibility Language by its own explicit terms is not a "termination
                                                          “termination provision"
                                                                       provision” at all, as it does

not grant any right to terminate the Palms Event. See [FAC ¶54]

          Instead, the "Additional
                       “Additional Impossibility Languages explicitly sets forth the following:

          (1)    Should the federal agency responsible for public health, emergency
                 preparedness and infectious disease control and prevention in the country
                 where the hotel is located (i.e., the Centers for Disease Control and
                 Prevention in the U.S. or the Public Health Agency of Canada) issue a
                 travel advisory, notice, or warning;

          (2)    At any time within the 30 day period prior to the first arrival date of the
                 Event;




{02290396.2 }}
{02290396.2


     Case 3:20-cv-00641 Document 63 Filed 09/09/21 Page 12 of 27 PageID #: 952
          (3)
          (3)    That specifically advises travelers to avoid all non-essential travel to the
                 specific city in which the Hotel is located; and

          (4)    Should Group have suspended all of its business operations in the city
                 where the Hotel is located or, if Group has no business operations in the
                 city where the Hotel is located, has otherwise recommended that its
                 attendees not travel to the city for any non-essential reason, then the
                 Group may:

          (5)
          (5)    Contact the Hotel in order for the parties to engage in discussions
                 regarding the scope of the advisory, notice, or warning. [FAC ¶54]

          If the Group [i.e., Ramsey] choses to "[c]ontact
                                                “[c]ontact the Hotel in order for the parties to engage

                                                               warning,” then the parties agree to:
in discussions regarding the scope of the advisory, notice, or warning,"

          (1)    Negotiate in good faith to resolve any concerns raised as a result of the
                 advisory, notice, or warning; and

          (2)    To enter into such amendments of this Agreement as may be necessary to
                                              parties’ interests. [FAC ¶54]
                 reasonably accommodate both parties'

          In other words, all the "Additional
                                  “Additional Impossibility Language”
                                                            Language" of the Amendment provides is

                     – under certain conditions —
the right for Ramsey —                          – to contact the Hotel and discuss any travel

advisory, notice or warning. If this occurred, both parties would obligated to negotiate in good

faith to resolve any concerns and to enter into any necessary amendments. (See id.) No right to

termination is stated, or even inferred. Therefore under the plain language of the Amendment,

Ramsey is not plausibly entitled to a declaration for the Court that it was entitled to terminate the

Palms Contract under this provision.

          Additionally, even if Ramsey were to claim that this language somehow infers a right to

terminate the Contract, nowhere in the First Amended Complaint does Ramsey even allege that

the requisite conditions existed to invoke the clause. Nowhere does Ramsey allege that the Center

for Disease Control ("the
                    (“the federal agency responsible for public health, emergency preparedness

and infectious disease control and prevention in the country where the hotel is located")
                                                                                located”) issued a



{02290396.2 }}
{02290396.2


    Case 3:20-cv-00641 Document 63 Filed 09/09/21 Page 13 of 27 PageID #: 953
travel advisory, notice, or warning any time thirty (30) days prior to July 10, 2020 that specifically

advised travelers to avoid all non-essential travel to Kissimmee, Florida, or to the greater Orlando,

Florida area. [See FAC]. Nor does Ramsey anywhere allege that Ramsey either suspended all of

its business operations in Kissimmee, Florida, or recommended that its'
                                                                   its’ attendees not travel to

Kissimmee, Florida for any non-essential reason. [See id.] Without even the allegation of these

requisite events, the "Additional
                      “Additional Impossibility Language”
                                                Language" by its own terms cannot excuse any

Ramsey performance as a matter of law.

E.        CLAIM III: RAMSEY IS NOT PLAUSIBLY ENTITLED TO CONSEQUENTIAL
          DAMAGES FOR THE ALLEGED BREACH OF THE PALMS CONTRACT

          1.     Florida Substantive Law Applies to Ramsey's
                                                    Ramsey’s Damages Claim

          “It is well established that federal courts sitting in diversity must apply the choice-of-law
          "It

                   state.” Cole v. Mileti, 133 F.3d 433, 437 (6th Cir. 1998) (citing Klaxon Co. v.
rules of the forum state."

Stentor Electric Mfg. Co., 313 U.S. 487, 496 (1941)). "In
                                                      “In contract cases, Tennessee follows the

rule of lex loci contractus, meaning that ‘a
                                          `a contract is presumed to be governed by the law of the

jurisdiction in which it was executed absent a contrary intent.'"
                                                        intent.’” Waste
                                                                  Waste Services of
                                                                                 of Decatur, LLC

v. Decatur County, Tennessee, 367 F. Supp. 3d 792, 802-03
                                                   802–03 (W.D. Tenn. 2019) (applying

Tennessee law).

          “The place of contracting is the place where the contract is consummated."
          "The                                                         consummated.” Chase

Manhattan Bank, N.A. v. CVE, Inc., 206 F. Supp. 2d 900, 905 (M.D. Tenn. 2002); see also Transit

Bus Sales v. Kalamazoo Coaches, 145 F.2d 804, 806 (6th Cir. 1944)("The
                                                            1944)(“The general rule is that a

contract is made where the last act necessary to make it a binding obligation is performed.");
                                                                                 performed.”);

accord, D.L. Peoples Grp., Inc. v. Hawley, 805 So.2d 561, 563 (Fla. 1st DCA 2002)("[T]he
                                                                            2002)(“[T]he last

act necessary for a written contract is the last signature on the contract").
                                                                  contract”).




{02290396.2 }}
{02290396.2


     Case 3:20-cv-00641 Document 63 Filed 09/09/21 Page 14 of 27 PageID #: 954
          Under the facts presented in the pleadings before the Court and applying the choice of law

principles of the forum state, Florida law will govern interpretation of the Contact. The Contract,

            Ramsey’s First Amended Complaint as Exhibit A, contains a provision labelled
attached to Ramsey's

ACCEPTANCE, which states:

          When presented by the Hotel to Ramsey Solutions, this document is an invitation
          by the Hotel to Ramsey Solutions to make an offer. Upon signature by Ramsey
          Solutions, this document will be an offer by Ramsey Solutions. Only upon
                    of this document by all parties
          signature of                      parties will this document constitute a binding
          agreement.

Contract, p. 16. (emphasis added) In other words, by the explicit terms of the Contract the signature

of Ramsey Solutions was a predicate act, constituting an offer. The agreement only becomes

                                          Palms’ representative. Therefore, "the
binding upon the signature of the Gaylord Palms'                            “the last act necessary

   make” [the contract] a binding obligation"
to make"                          obligation” —
                                              – i.e., the signature of the Gaylord Palms'
                                                                                   Palms’

               – was performed in Florida, not Tennessee. Under the clear choice of law rules of
representative —

the forum state, Florida law, not Tennessee law, must be applied to the interpretation of the

Contract. See Waste
              Waste Services, 367 F. Supp. at 802-03.
                                              802–03.

          2.     Ramsey’s Alleged Lost Profits in Claim III Do Not Flow From The Alleged
                 Ramsey's
                 Breach

          Only damages which flow naturally from a breach, and are foreseeable by the breaching

party at the time the contract is entered, are recoverable under Florida law. Scott v. Rolling Hills

Place Inc., 688 So. 2d 937, 940 (Fla. Dist. Ct. App. 1996). This is still the law today in this

country. Id. (citing Globe Ref
                           Ref. Co. v. Landa Cotton Oil Co., 190 U.S. 540 (1903); Poinsettia Dairy

Products v. Wessel
            Wessel Co., 166 So. 306, 310 (Fla. 1936); Tillman v. Howell, 634 So.2d 268, 270 (Fla.

App. 1994); Florida East Coast Ry. Co. v. Beaver Street Fisheries, Inc., 537 So.2d 1065, 1068

(Fla. App. 1989)).




{02290396.2 }}
{02290396.2


    Case 3:20-cv-00641 Document 63 Filed 09/09/21 Page 15 of 27 PageID #: 955
          The purpose of damages is to restore an injured party to the same position that he would

have been in had the other party not breached the contract. Lindon v. Dalton Hotel Corp., 49 So.3d

299, 305 (Fla. DCA 5th 2010). It is well-settled that the injured party in a breach of contract action

is entitled to recover monetary damages that will put it in the same position it would have been

had the other party not breached the contract. The injured party is entitled to recover all damages

that are causally related to the breach so long as the damages were reasonably foreseeable at the

time the parties entered into the contract. Damages are foreseeable if they are the proximate and

usual consequence of the breaching party's act. It is not necessary that the parties have

contemplated the exact injury which occurred as long as the actual consequences could have been

reasonably expected to flow from the breach. Capitol Envtl. Servs., Inc. v. Earth Tech, Inc., 25

So.3d 593, 596 (Fla. 1st DCA 2009) (internal quotations and citations omitted).

          In restoring the injured party to the same position, he is not entitled to be placed, because

of the breach, in a position better than that which he would have occupied had the contract been

performed. Lindon, 49 So.3d at 305 (citations and quotations omitted). Instead, the injured party

may only recover those damages that naturally flow from the breach and can reasonably be said to

have been contemplated by the parties at the time that the contract was made. Id. at 306. It is not

necessary that the parties have contemplated the exact injury that occurred as long as the actual

consequences could have reasonably been expected to flow from the breach. Id.

          A decision from the Middle District of Florida is illustrative and controlling. In Feldkamp

v. Long Bay Partners, LLC, 773 F. Supp. 2d 1273, 1284-86
                                                 1284–86 (M.D. Fla. 2011), affd,
                                                                           aff'd, 453 F. App'x

929 (11th Cir. 2012), the plaintiffs purchased a golf membership and parcel of land to build a

                                                                “one hundred percent (100%) of
home. Id. at 1277-78. The contract obligated the club to refund "one

                                        ...” thirty days after resignation."
the membership deposit paid by a member ..."                   resignation.” Id. The plaintiffs



{02290396.2 }}
{02290396.2


    Case 3:20-cv-00641 Document 63 Filed 09/09/21 Page 16 of 27 PageID #: 956
resigned and requested a refund, which was not provided by the Club. Id. In addition to requesting

the return of the deposits, plaintiffs further request consequential damages, including the cost of

improvements to and the loss of value to their home. The court rejected the claim for consequential

damages:

          Neither of these are consequential damages to the breach of the Club membership
          contract. The Club membership was a license to use the golf and club facilities, and
          was not transferrable to anyone other than back to the Club. Nothing about this
          dispute would have caused a need for improvements to the Feldkamps house or
          have caused the loss of value in the house. No purchaser would have the right to
          the Feldkamps' membership. Had the contract not been breached, the Feldkamps
          would have had their $92,000 returned, but nothing about the house would have
          changed. The Court cannot award such damages since they cannot be said to
          “naturally flow"
          "naturally  flow” from the Club's breach of its club membership contract with
          plaintiffs. The Club breached its agreement with plaintiffs
                                                               plaintiffs by failing
                                                                             failing to return
          their deposit related to their golf
                                         golf club membership. No reasonable jury
                                                                               jury couldfind
                                                                                          find
                   failure to return the Club membership deposit caused these damages.
          that the failure

Id. at 1285-86 (emphasis added).

                          Ramsey’s alleged lost profits from changing the venue to its headquarters
          As in Feldkamp, Ramsey's

in Franklin, Tennessee, do not flow from the alleged breach —
                                                            – the alleged failure to refund the $1.2

million in deposits. Even if Ramsey had properly terminated the Palms Contract (which it did not),

refunding the $1.2 million in deposits would place Ramsey in the same position it would have been

in had Marriott not allegedly breached the contract. Lindon, supra, 49 So. 3d at 305. In restoring

the injured part to the same position, however, he/ she is not entitled to be placed because of the

breach in a better position than which he/ she would have occupied had the contract been

performed. Id. Awarding Ramsey lost profits associated with moving its conference from Orlando

   Ramsey’s headquarters in Franklin, Tennessee, would place Ramsey in a better position than
to Ramsey's

                                – i.e., a refund of the $1.2 million in deposits.
had the contract been performed —




{02290396.2 }}
{02290396.2


    Case 3:20-cv-00641 Document 63 Filed 09/09/21 Page 17 of 27 PageID #: 957
          The court should therefore grant Marriott's
                                           Marriott’s motion for partial judgment on the pleadings

                                  Ramsey’s alleged breach of contract damages, should Ramsey
on Claim III of the FAC and limit Ramsey's

prove such a breach, to return of the $1.2 million in deposits.

F.        CLAIM IV: RAMSEY IS NOT PLAUSIBLY ENTITLED TO RELIEF UNDER
          ANY PROVISION OF THE TEXAN CONTRACT OR ROCKIES CONTRACT

          1.     Termination Of The Texan Contract And Rockies Contract Was Made
                 Pursuant To The Performance Clause Only

          In Claim IV
                   W of its First Amended Complaint, Ramsey claims "it
                                                                   “it terminated the Agreements

                                                                              provision,2 as
between itself and Gaylord Rockies and Gaylord Texan in reliance on the above provision,2

well as the Force Majeure and the For Cause Termination Provisions in the parties."
                                                                          parties.” [FAC ¶
                                                                                         ¶ 105]

Conspicuously absent from the First Amended Complaint is an allegation of how or when Ramsey

terminated the Texan Contract and Gaylord Contract. [See FAC] Instead, Ramsey states "Ramsey
                                                                                     “Ramsey

Solutions advised that it was terminating these two Agreements —
                                                               – the Rockies Agreement and the

Texas Agreement —
                – in conformance with its rights under these various Agreements, but in

response, it received a demand letter making clear that Marriott rejected Ramsey Solutions’
                                                                                 Solutions' rights

          Agreements.” [FAC ¶
under the Agreements."      ¶ 105] It adds: "Counsel
                                            “Counsel for Ramsey Solutions also sent a

termination letter on July 29, 2020, which makes clear that Ramsey Solutions was terminating

                                              (Id.)3
                                          I.” (M.)3
pursuant to the above provisions. See Ex. I."

          Ramsey’s omission of the actual termination notice from the First Amended Complaint is
          Ramsey's

perhaps understandable, given that its content contradicts Ramsey's
                                                           Ramsey’s stated position. The



2
2As previously noted, for the purposes of this Motion Marriott will assume the "above
                                                                               “above provision"
                                                                                      provision” in FAC ¶
                                                                                                        ¶ 104 under
which Ramsey claims it terminated the Texan Contract and Rockies Contract is in fact the Performance Clause which
Ramsey claims it acted under in FAC ¶ ¶ 64, as well as the Force Majeure and For Cause Termination Provisions.

33 There is no letter from Ramsey's
                           Ramsey’s counsel dated July 29, 2020 attached to the First Amended Complaint, nor is any
 document attached to the First Amended Complaint as Exhibit I. There is a letter from Ramsey's
                                                                                       Ramsey’s Counsel dated July
30, 2020, attached as Exhibit G (not Exhibit I). For the purposes of this motion, Marriott will assume the document
attached as Exhibit G is the document referred to in FAC ¶¶ 108.

{02290396.2 }}
{02290396.2


     Case 3:20-cv-00641 Document 63 Filed 09/09/21 Page 18 of 27 PageID #: 958
termination notice was sent to Marriott via an email dated July 22, 2020 from Ramsey's
                                                                              Ramsey’s Director

of Event Production, Joe Leavitt. The email, in its entirety, states:

          From: Joe Leavitt Date: July 22, 2020 at 8:07:57 AM CDT

          To: "Story,
              “Story, Lori"
                      Lori” Subject: Gaylord Texan and Rockies

          Lori —
               – Hope this finds you well. This email will serve as official notice of
          cancelation for the events booked at the Gaylord Texan in 2021 and Gaylord
          Rockies in 2022. Upon signing our multi-year deal we asked for, and given, a
          performance clause provision. This provision was designed to insure that we would
          be 100% satisfied with our event at The Palms before moving on to future years.
          The event did not actualize at the Palms so we have no ability to judge or base
          the performance of the Palms. Due to the inability to produce our event at the
          Gaylord Palms we are exercising the performance clause that will cancel, at no
          penalty, our agreements for 2021 and 2022 with Gaylord Texan and Gaylord
          Rockies. Joe Leavitt Director Event Production Ramsey Solutions.

[Exhibit G to Answer and Counterclaim] (emphasis added) In other words, despite Ramsey's
                                                                                Ramsey’s

claims to the contrary, the Texan Contract and Rockies Contract were terminated only pursuant

                                                              “as well as the Force Majeure and
to the Performance Clause of the contracts, not (as claimed), "as

the For Cause Termination Provisions in the parties'
                                            parties’ Agreements."
                                                     Agreements.” [FAC ¶
                                                                       ¶ 105] The fact that more

than a week following the notice of termination Ramsey's
                                                Ramsey’s counsel sent correspondence to

Marriott’s counsel that claims to invoke the Force Majeure and For Cause clauses is irrelevant to
Marriott's

Ramsey’s claim. The First Amended Complaint makes no statement or allegation that a
Ramsey's

termination clause contained in a contract that has already been terminated may be retroactively

             party’s attorney.
invoked by a party's

          2.     Even If Properly Invoked, Ramsey Does Not Allege Or Identity A
                 Triggering Event Of The For Cause Clauses Of The Texan Contract
                 Or Rockies Contract

          For the same reasons explained by the Court in its August 9, 2021 Memorandum in regard

to For Cause Clause of the Palms Contact (Id., pp. 9-12), Ramsey is not plausibly entitled to relief

based upon the For Cause clauses of the Texan Contract or Rockies Contract. As the Court found,


{02290396.2 }}
{02290396.2


    Case 3:20-cv-00641 Document 63 Filed 09/09/21 Page 19 of 27 PageID #: 959
the For Cause clauses did not give Ramsey unilateral "sole
                                                     “sole discretion”
                                                           discretion" to terminate the

Agreements. Instead, there must be some prior triggering occurrence related to "public
                                                                               “public scandal,

political controversy, crime, fraud or other [same kind or class of] event. (Id. at 9-10).

             “Ramsey Solutions cannot show that the For Cause Clause was properly invoked”
          As "Ramsey                                                              invoked" as a

matter of law in regard to the Palms Contract (Id. at 11), likewise it cannot show that the For Cause

Clause was properly invoked (even if it was invoked) in regard to the Texan Contract and Rockies

Contract. As no triggering event was alleged or identified, and as required notice was not provided

             Ramsey’s performance of the two contracts cannot be excused under this provision as
to Marriott, Ramsey's

a matter of law.

          3.     Even If Properly Invoked, Ramsey Does Not Allege A Triggering Event
                 Or Notice Of The Force Majeure Clauses Of The Texan Contract Or
                 Rockies Contract

          The Force Majeure clauses of the Texan Contract and Rockies Contract states as follows:

          Either party may be excused from performance without liability if circumstances
          beyond its reasonable control, such as acts of God, war, acts of domestic terrorism,
          strikes, or similar circumstances, make it illegal or impossible to provide or use the
          Hotel facilities. The ability to terminate pursuant to this clause is conditioned upon
          delivery [sic] written notice to the other party setting forth the basis for such
          termination within ten (10) days after learning of such basis. Id. (emphasis
          supplied)

     ¶ 52] Nowhere does Ramsey's
[FAC ¶                  Ramsey’s First Amended Complaint identify what force majeure event

had occurred that prevented performance of the Texan Contract and Rockies Contract. (Even if

Ramsey had thought to provide such notice when it terminated the contracts on July 22, 2020, it

would be difficult to explain how Ramsey had determined that a force majeure event had rendered

performance of scheduled conferences taking place 10 months and 22 months in the future illegal

or impossible.) Nor does the First Amended Complaint even allege that it provided notice to

Marriott setting forth the force majeure basis for termination of the Texan Contract or Rockies



{02290396.2 }}
{02290396.2


    Case 3:20-cv-00641 Document 63 Filed 09/09/21 Page 20 of 27 PageID #: 960
Contract. The ability to terminate pursuant to the Force Majeure Clause is expressly conditioned

                                            ¶ 52.
on delivery of such written notice. See FAC ¶

          Because Ramsey does not allege or identify a force majeure event making performance of

the Texan Contract and Rockies Contract illegal or impossible to perform, and because Ramsey

does allege or identify how or when it provided notice setting for the basis for termination under

the Force Majeure Clause, Ramsey is not plausibly entitled any relief under this provision.

          4.     The Performance Clause Cannot Be Invoked, As No Performance Took Place
                      “Prior Event"
                 At A "Prior Event”

          Ramsey alleges in its First Amended Complaint that its "decision
                                                                 “decision to proceed with the

Gaylord Texan and Gaylord Rockies in 2021 and 2022, respectively, was contingent upon

Gaylord’s material performance with EntreSummit 2020 [at the Gaylord Palms]."
Gaylord's                                                            Palms].” [FAC ¶
                                                                                   ¶ 62] It

       “there were significant performance issues with the Gaylord Palms,"
claims "there                                                      Palms,” and that "[u]nder
                                                                                    “[u]nder the

Palms Agreement, Ramsey Solutions was not required to proceed with the scheduled event at the

Gaylord Palms in order for it to exercise its rights under the Performance Clause …”        ¶ 63,
                                                                                  ..." [FAC ¶

64] Ramsey concludes that it "terminated
                             “terminated the Rockies and Texan Agreements"
                                                               Agreements” pursuant to "the
                                                                                       “the

plain language of the Performance Clause in the Rockies Agreement and Texan Agreement."
                                                                            Agreement.” [FAC

  64]4 This is a misreading of the plain language of the Performance Clause of the Texan Contract,
¶ 64]4
¶

as well as a misstatement of what both parties alleged occurred.

          The plain language of the Performance Clauses gives Ramsey the right to cancel without

liability upon two occurrences:




4
4 Again, Ramsey cites not to the cancellation notice sent via email on July 22, 2020 [Exhibit G to Answer and
Counterclaim], but to correspondence from Ramsey's
                                              Ramsey’s attorney in response to the Hotels'
                                                                                   Hotels’ demand for payment of
liquidated damages, sent eight days later. [FAC ¶
                                                ¶ 64; FAC Exh. G]

{02290396.2 }}
{02290396.2


    Case 3:20-cv-00641 Document 63 Filed 09/09/21 Page 21 of 27 PageID #: 961
          (i)
          (i)    if, within thirty (30) days following the last day of the Prior Event, Ramsey

                 Solutions gives written notice to Gaylord Hotels detailing material service or

                 performance issues by Gaylord Hotels at the Prior Event; and

          (ii)   the Hotel does not propose and implement a plan addressing the issues raised in

                 Ramsey Solutions notice. [See FAC ¶
                                                   ¶ 61]

         Ramsey’s "official
However, Ramsey's “official notice of cancellation"
                                      cancellation” makes no mention and gives notice of any

“material service or performance issues by Gaylord Hotels at the Prior Event.”
"material                                                              Event." [See 7/22/20

termination notice, Exh. G to Answer and Counterclaim]. Without any such written notice

“detailing material service or performance issues,”
"detailing                                 issues," the Hotel could not respond and "propose
                                                                                    “propose and

implement a plan addressing the issues raised in Ramsey Solutions notice."
                                                                  notice.” [FAC ¶
                                                                                ¶ 61] Under the

plain language of the Performance Clause, Ramsey was not entitled to terminate the contracts

without liability unless these two events occurred. [See id.]

          In fact, Ramsey's
                   Ramsey’s termination notice makes clear that Ramsey could not give notice of

“material service or performance issues by Gaylord at the Prior Event, because the Prior Event
"material

                                             Ramsey’s Director of Event Production Joe Leavitt
never took place. In the termination notice, Ramsey's

        “The event did not actualize at the Palms so we have no ability to judge or base the
writes: "The

performance of the Palms.”
                   Palms." [7/22/20 termination notice, Exh. G to Answer and Counterclaim

(emphasis added)]. In other words, there were no "material
                                                 “material service or performance issues by

Gaylord at the Prior Event,"
                     Event,” for the simple reason that the Prior Event never occurred. In spite of

Ramsey’s legally unsupported claim that it "was
Ramsey's                                   “was not required to proceed with the scheduled event

at the Gaylord Palms in order for it to exercise its rights under the Performance Clause"
                                                                                  Clause” [FAC ¶
                                                                                               ¶

63], the plain language of the Performance Clause makes clear that a Prior Event must occur in

                      “service or performance issues”
order for there to be "service                issues" at the Prior Event.



{02290396.2 }}
{02290396.2


    Case 3:20-cv-00641 Document 63 Filed 09/09/21 Page 22 of 27 PageID #: 962
                   Ramsey’s argument overlooks a major significant fact: the "event
          Finally, Ramsey's                                                  “event did not actualize

       Palms” because Ramsey canceled the event at the Palms. If, as Ramsey claims, its "decision
at the Palms"                                                                           “decision

to proceed with the Gaylord Texan and Gaylord Rockies in 2021 and 2022, respectively, was

                Gaylord’s material performance with EntreSummit 2020 [at the Gaylord Palms],"
contingent upon Gaylord's                                                            Palms],”

     ¶ 62], then as a matter of law that contingency was "considered
[FAC ¶                                                   “considered fulfilled"
                                                                     fulfilled” as a result of

Ramsey’s own actions.
Ramsey's

          Both Texas law (governing the Texas Contract) and Colorado Law (governing the Rockies

Contract) recognize the long-standing principle known as "the
                                                         “the prevention doctrine"
                                                                         doctrine” which "is
                                                                                         “is a

generally recognized principle of contract law according to which if a promisor prevents or hinders

fulfillment of a condition to his performance, the condition may be waived or excused.”
                                                                              excused." New

Design Constr. Co., Inc. v. Hamon Contractors, Inc., 215 P.3d 1172, 1184 (Colo. App. 2008); see

also Moore Bros. Co. v. Brown & Root, Inc., 207 F.3d 717, 725 (4th Cir. 2000) (citing Restatement

(Second) of Contracts § 245 (1981); 13 Lord, Williston
                                             Williston on Contracts § 39:4 (4th ed. 1993). "A
                                                                                           “A

party may not rely on the failure of a contract condition if that party contributed to its

failure." Brush Creek Airport, L.L.C. v. Avion Park, L.L.C., 57 P.3d 738, 742 (Colo. App. 2002)
failure.”

          Likewise, Texas courts recognize that "where
                                                “where the obligation of a party depends upon a

certain condition being performed and the fulfillment of that condition is prevented by the act of

the other party, the condition is considered fulfilled.”
                                             fulfilled." Anderson v. Jasper Federal Savings & Loan

Ass'n, 738 S.W.2d 768, 770 (Tex. Ct. App. 1987); see also Sargent v. Highlite Broadcasting

Co., 466 S.W.2d 866, 867 (Tex. Civ. App. 1971). This is also true where the other party hinders

or makes impossible the fulfillment of a condition. See Fair v. Uhr, 310 S.W.2d 125, 128 (Tex.

                                                                       1974).5
Civ. App. 1958); Rich v. McMullan, 506 S.W.2d 745, 747 (Tex. Civ. App. 1974).5




{02290396.2 }}
{02290396.2


    Case 3:20-cv-00641 Document 63 Filed 09/09/21 Page 23 of 27 PageID #: 963
          It is undisputable that Ramsey's
                                  Ramsey’s own action (its cancellation of the Palms Event) prevented

the Gaylord Palms from performing its obligations (satisfactory service and performance at the

Palms Event) under the contract. This action bars Ramsey from availing itself of the Hotel's
                                                                                     Hotel’s non-

performance of the Event. It is not entitled to rely on the failure of a contract condition if its own

actions contributed to that failure. Brush Creek Airport, 57 P.3d at 742; Fair, 310 S.W.2d at 128.

G.           RAMSEY’S PERFORMANCE OF THE TEXAN CONTRACT AND
          AS RAMSEY'S
          ROCKIES CONTRACT IS UNEXCUSED, MARRIOTT IS ENTITLED
          TO JUDGMENT ON COUNTS II AND III OF ITS COUNTERCLAIM

          There is no dispute that the parties entered into the Texan Contract and Rockies Contract

for events to take place in 2021 and 2022. There is no dispute that both of the contracts contain a

Cancellation Provision which stipulates the amounts of liquidated damages Ramsey agreed to pay

if it canceled the events. There is no dispute as to the amounts of liquidated damages that are

stipulated. There is no dispute that Ramsey canceled both the Texan Event and the Rockies Event

via email on July 22, 2020 [See Answer and Counterclaim, Exh. G]. There is no dispute that

Ramsey did not make any advance deposits for the Texan Event or the Rockies Event. There is no

dispute that the amount of liquidated damages due under the Cancellation Provision of the Texan

Contract for a cancellation occurring between 181-365 days prior to arrival is $1,491,661.55. There

is no dispute that that the amount of liquidated damages due under the Cancellation Provision of


5
5 While not governing the either the Texan Contract or Rockies Contract, both Tennessee and Florida law also
recognize this principal. See Moody Realty Co., Inc. v. Huestis, 237 S.W.3d 666, 678-79         678–79 (Tenn. Ct. App.
2007)(“[W]here the obligation of a party depends upon a certain condition being performed and the fulfillment of that
2007)("[W]here
condition is prevented by the act of the other party, the condition is considered fulfilled.”);
                                                                                  fulfilled."); In re Kraz, LLC, 626 B.R.
                               reh’g denied, No. 8:15-BK-7039-MGW, 2020 WL 6082716 (M.D. Fla. Oct. 15,
432, 439 (M.D. Fla. 2020), reh'g
2020)(“Under Florida law, the doctrine of prevention of performance may be applied when one party to a contract
2020)("Under
prevents another from performing its obligations under a contract; it bars the preventing party from availing himself
             party’s nonperformance.").
of the other party's nonperformance.”).




{02290396.2 }}
{02290396.2


     Case 3:20-cv-00641 Document 63 Filed 09/09/21 Page 24 of 27 PageID #: 964
the Rockies Contract for a cancellation occurring between 366-729 days prior to arrival is

$656,633.20.

          The only dispute between the parties in regard to the Texan Contract and Rockies Contract

           Ramsey’s cancellation of the events was excused under the For Cause Clause, Force
is whether Ramsey's

Majeure Clause, or Performance Clause of the contracts. As demonstrated supra, Ramsey

cancellation is not plausibly excused under any of these provisions. For this reason, Marriott is

entitled to judgment on the pleadings on Counts II and III of is Counterclaim as matter of law.

III.      CONCLUSION

          The Court should grant Marriott's
                                 Marriott’s Motion for Partial Judgment on the Pleadings, leaving

only three issues remaining in the case: (1) Ramsey's
                                             Ramsey’s Claim I for declaratory relief under the Force

Majeure provision of the Palms Contract; (2) Ramsey's
                                             Ramsey’s Claim III for breach of the Palms Contract

for return of its paid deposit; and (3) Marriott's
                                        Marriott’s Count I for breach of the Palms Contract for

liquidated damages.

           For the foregoing reasons, Marriott respectfully requests the Court grant its Motion for

Partial Judgment on the Pleadings and enter an Order finding Marriott is entitled to:

          (1)    Partial judgment on the Pleadings of Claim I of the First Amended Complaint, as

Ramsey is not plausibly entitled to relief under the For Cause Provision of the Palms Contract;

          (2)    Judgment in its entirety on Claim II of the First Amended Complaint, as Ramsey is

not plausibly entitled to relief under the "Additional
                                           “Additional Impossibility Language”
                                                                     Language" of the Palms

Amendment;

          (3)    Partial Judgment on the Pleadings on Claim III of the First Amended Complaint,

as Ramsey is not plausibly entitled to consequential damages for an alleged breach of the Palms

Contract;



{02290396.2 }}
{02290396.2


    Case 3:20-cv-00641 Document 63 Filed 09/09/21 Page 25 of 27 PageID #: 965
          (4)    Judgment in its entirety on Claim IV
                                                   W of the First Amended Complaint, as Ramsey

is not plausibly entitled to relief under any provision of the Texan Contract or Rockies Contract;

and

          (5)    Judgment in its entirety on Counts II and III of Marriott's
                                                                  Marriott’s Counterclaim.

           DATED:       September 9, 2021

                                               Respectfully submitted,

                                               /s/ Steven M. Rudner
                                               Steven M. Rudner, admitted pro
                                                                           pro hac vice
                                               John C. Josefsberg, admitted pro
                                                                            pro hac vice
                                               RUDNER LAW OFFICES
                                               12740 Hillcrest Road, Suite 240
                                               Dallas, TX 75230
                                               Telephone: (214) 373-1900
                                               Rudner@HotelLawyers.com
                                               josefsberg@HotelLawyers.com

                                               Stephen J. Zralek, No. 18971
                                               BONE McALLESTER NORTON PLLC
                                               511 Union St., Ste. 1000
                                               Nashville, TN 37219
                                               Telephone: (615) 238-6305
                                               szralek@bonelaw.com

                                               Counsel for
                                                       for Marriott Hotel Services, Inc.




{02290396.2 }}
{02290396.2


    Case 3:20-cv-00641 Document 63 Filed 09/09/21 Page 26 of 27 PageID #: 966
                                   CERTIFICATE OF SERVICE
                                    th
          I certify that on, this 99th day of September 2021, we electronically filed the foregoing with

the Clerk of the Court using CM/ECF, which will send transmissions of Notices of Electronic

Filing on all Counsel of Record. Courtesy copies of the foregoing were also served on the

following parties via email to:


          Ashley E. Cowgill, Esq.
          ashley.cowgill@pillsburylaw.com
          PILLSBURY WINTHROP SHAW PITTMAN LLP
          500 Capitol Mall, Suite 1800
          Sacramento, CA 95814

          Jennifer Altman, Esq.
          jennifer.altman@pillsburylaw.com
          jermifer.altman@pillsburylaw.com
          Markenzy Lapointe, Esq.
          markenzy.lapointe@pillsburylaw.com
          PILLSBURY WINTHROP SHAW PITTMAN LLP
          600 Brickell Avenue, Suite 3100
          Miami, FL 33131

                                                        /s/ Stephen J. Zralek




{02290396.2 }}
{02290396.2


    Case 3:20-cv-00641 Document 63 Filed 09/09/21 Page 27 of 27 PageID #: 967
